DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/28/2022 has been entered. 

Response to Arguments
3.	This office action is in response to the amendment filed on 09/13/2022.  Claims 1-42 are pending in this application and have been considered below.

4.	Applicant’s arguments with respect to claims 1, 21, 41, and 42 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1, 9-12, 16-21, 29-32 and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over QI et al. (US 20220014329) (hereinafter QI) in view of Bitra et al. (US 9797983) (hereinafter Bitra).

    PNG
    media_image1.png
    277
    376
    media_image1.png
    Greyscale

	Regarding claims 1, 21 and 41-42:
As shown in figures 1-9, QI discloses a user equipment (UE) (306 in figure 3 and also see figure 9), comprising: 
a memory (930 in figure 9); 
at least one transceiver (920 in figure 9); and 
at least one processor (910 in figure 9) communicatively coupled to the memory (930 in figure 9) and the at least one transceiver (920 in figure 9), the at least one processor (910 in figure 9) configured to: QC203591Qualcomm Ref. No. 203591 47 
cause the at least one transceiver (920 in figure 9) to transmit a first request for a first set of base stations (302 in figure 3) to transmit first on demand positioning reference signals (PRS) in a first band (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”) (See abstract, par 0005, 0020, 0072, 0091) (in par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS)); 
measure the first on demand PRS from the first set of base stations in the first band (see steps 402-408 in figure 4, par 0136-0141); 
measure periodic PRS from a second set of base stations (304 in figure 3) operating in a second band (in par 0073 QI teaches “In periodic allocation, resources may be periodically allocated to the transmission of PRS so that a fixed amount and identity of resources are allocated to the transmission of PRS by a gNB per period of time”) (resources interpreted to be a second band); and 
send, to a positioning entity, positioning measurements of at least the first on demand PRS and the periodic PRS (see steps 402-408 in figure 4, steps 602-604 in figure 6).  
QI discloses all of the subject matter as described above except for specifically teaching different from the first band.
However, Bitra in the same field of endeavor teaches different from the first band (col 2, lines 31-35).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use different frequency bands as taught by Bitra to modify the system and method of QI in order to transmit the additional positioning signal using a second frequency channel that is different from the first frequency channel (col 2, lines 31-35) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 9 and 29:
QI further discloses receiving an indication that only the first band supports on demand PRS (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  See abstract, par 0005) (par 0020, 0072, 0091) (in par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS).
Regarding claims 10 and 30:
QI further discloses receiving the first request is transmitted on the first band, and the first request being transmitted on the first band indicates that the first request is for the first set of base stations to transmit the first on demand PRS in the first band (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  See abstract, par 0005) (par 0020, 0072, 0091) (in par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS).  

Regarding claims 11 and 31:
QI further discloses receiving wherein the first request is transmitted on the second band (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  See abstract, par 0005) (a particular band interpreted to be the second band).  

Regarding claims 12 and 32:
QI further discloses wherein the first request includes an identifier of the first band (step 602 in figure 4, par 0021, 0149) (resource identification interpreted to be an identifier of the first band.  Par 0149).

Regarding claims 16 and 36:
QI further discloses wherein the UE (306 in figure 3) transmits the first request to each of the first set of base stations (302 in figure 3) (par 0091).  

Regarding claims 17 and 37:
QI further discloses wherein: the UE (306 in figure 3) transmits the first request to a location server or a serving base station (302 in figure 3), and the first request is sent by the location server or the serving base station to each of the first set of base stations (par 0091).  

Regarding claims 18 and 38:
QI further discloses wherein: the first band comprises a first frequency range, a first frequency band, a first component carrier, or a first positioning frequency layer (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  A particular band interpreted to be a first frequency band), and the second band comprises a second frequency range, a second frequency band, a second component carrier, or a second positioning frequency layer (in par 0058 QI teaches “low bandwidth devices (i.e. those with a small bandwidth part (BWP)) may require positioning signals to be transmitted in a narrow bandwidth”.  Narrow bandwidth interpreted to be a second frequency band).  

Regarding claims 19 and 39:
QI further discloses wherein: the positioning entity comprises a positioning engine at the UE (see block 406 in figure 4), and the method further comprises calculating a location of the UE (position measurement interpreted to be calculating a location) based on the positioning measurements of at least the first on demand PRS and the periodic PRS (block 406 in figure 4.  In par 0139, QI teaches “At step 406, once the PRS have been received, the UE determines a position measurement based upon the received PRS. For example, the UE may calculate the OTDOA of the received PRS”.  In par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS)).  

Regarding claims 20 and 40:
QI further discloses wherein the positioning entity comprises a location server or a serving base station (see the base station 302 in figure 3).


9.	Claims 2-5 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over QI in view of Bitra as applied to claims 1 and 21 above and further un view of BITRA et al. (US 20180139763) (hereinafter BITRA 763).

Regarding claims 2 and 22:
QI and Bitra disclose all of the subject matter as described above except for specifically teaching transmitting, to a location server, a capability message indicating that the UE can support operation on at least the first band and the second band.
However, BITRA 763 in the same field of endeavor teaches transmitting, to a location server, a capability message indicating that the UE can support operation on at least the first band and the second band (see plurality of frequency bands in table 2 in par 0054-0055) (in par 0054, BITRA teaches “A UE, such as UE 250, 252, or 254, may support all PRS configurations 300 or only some. To indicate which PRS configurations are supported, a UE may provide PRS capability parameters to a location server (e.g., location server 170) as described earlier. Different examples (labelled A to I) of PRS capability parameters are shown in Table 2 that a UE may indicate to a location server. For each PRS capability parameter that a UE may indicate, Table 2 shows the corresponding assistance data comprising PRS configuration parameters that the location server could return to the UE for OTDOA positioning of the UE for a reference cell (or reference cell set) or a neighbor cell (or neighbor cell set) that support the example PRS configurations 300”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use capability parameters as taught by BITRA 763 to modify the PRS transmission of QI in order to indicate a maximum channel bandwidth within which the user equipment can detect PRS signals; receives, from the location server, positioning assistance data including PRS configuration information for a plurality of cells transmitting PRS signals within the maximum channel bandwidth (par 0025) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 3 and 23:
QI and Bitra disclose all of the subject matter as described above except for specifically teaching receiving, from the location server, assistance information for at least the first set of base stations and the second set of base stations.
However, BITRA 763 in the same field of endeavor teaches receiving, from the location server, assistance information for at least the first set of base stations and the second set of base stations (in abstract, BITRA teaches “The UE then receives from the location server, positioning assistance data including reference signal configuration parameters for each cell of a plurality of cells transmitting reference signals according to the UE supported reference signal bandwidth”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use assistance data (information) as taught by BITRA 763 to enable the UEs to acquire and measure signals and compute a location from the signal measurement (par 0043) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).

 Regarding claims 4 and 24:
QI and Bitra disclose all of the subject matter as described above except for specifically teaching wherein the assistance information includes locations of at least the first set of base stations and the second set of base stations.
However, BITRA 763 in the same field of endeavor teaches wherein the assistance information includes locations of at least the first set of base stations and the second set of base stations (in abstract, BITRA teaches “The UE then receives from the location server, positioning assistance data including reference signal configuration parameters for each cell of a plurality of cells transmitting reference signals according to the UE supported reference signal bandwidth”.  Plurality of cells interpreted to be the first set of base stations and the second set of base stations).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use assistance data (information) as taught by BITRA 763 to enable the UEs to acquire and measure signals and compute a location from the signal measurement (par 0043) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).

Regarding claims 5 and 25:
QI and Bitra disclose all of the subject matter as described above except for specifically teaching wherein the assistance information indicates at least a number of the first set of base stations operating in the first band and a number of the second set of base stations operating in the second band.
However, BITRA 763 in the same field of endeavor teaches wherein the assistance information indicates at least a number of the first set of base stations operating in the first band and a number of the second set of base stations operating in the second band (in par 0097, BITRA teaches “At block 704, the location server may determine a plurality of cells transmitting reference signals according to the user equipment supported reference signal bandwidth received at block 702 (e.g., as exemplified by Table 2 previously herein). In an aspect, at least one cell of the plurality of cells may comprise a cell set, where the cell set comprises one wide bandwidth cell and a least one narrow bandwidth cell”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use capability parameters as taught by BITRA 763 to modify the PRS transmission of QI in order to indicate a maximum channel bandwidth within which the user equipment can detect PRS signals; receives, from the location server, positioning assistance data including PRS configuration information for a plurality of cells transmitting PRS signals within the maximum channel bandwidth (par 0025) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).



Allowable Subject Matter
10.	Claims 6-8, 13-15, 26-28 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, QI does not teach or suggest determining at least a number of the first set of base stations operating in the first band and a number of the second set of base stations operating in the second band based on detecting at least the first on demand PRS and the periodic PRS.
The prior art of record, QI also does not teach or suggest wherein the UE transmits the first request for the first set of base stations to transmit the first on demand PRS in the first band based on a positioning need not satisfied by the periodic PRS transmitted by the second set of base stations.
The prior art of record, QI also does not teach or suggest transmitting a second request for a third set of base stations to transmit second on demand PRS in a third band;QC203591Qualcomm Ref. No. 20359146 measuring the second on demand PRS from the third set of base stations in the third band; and sending, to the positioning entity, positioning measurements of the second on demand PRS.  




Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631